DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated January 25, 2022.

As for Applicant’s arguments regarding amended independent claim 16 overcoming the art (Remarks, page 8); those arguments are moot as Applicant has agreed to amend claim 16 as seen in the below Examiner’s Amendment.
 
Accordingly, independent claim 16 is in condition for allowance after entering the below Examiner’s Amendment.

The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Britton (Reg. No. 47,260) on 3/11/2022.

The application has been amended as follows:

In claim 16:
	A magnetic deformable member comprising: a container body that has a deformable flexible film; a gel that has flexibility and is charged in the container body; and a magnetic member held on a back surface side of the flexible film inside the container body, wherein the flexible film is displaceable together with the magnetic member which is moved by an external magnetic force, and has a deformable front surface, wherein the container body includes a flexible sheet that serves as the flexible film, and a support member disposed to face the flexible sheet to support the flexible sheet, wherein a buffer portion is provided between the magnetic member and the flexible sheet.

	Cancel claim 17.

	In claim 18, line 1:
	Replace “claim 17” with --claim 16--

In claim 21, line 1:
	Replace “claim 17” with --claim 16--

In claim 22, line 1:
	Replace “claim 17” with --claim 16--

In claim 24, line 1:
	Replace “claim 17” with --claim 16--

In claim 25, line 1:
	Replace “claim 17” with --claim 16--

In claim 30, line 1:
	Replace “claim 17” with --claim 16--

In claim 31, line 1:
	Replace “claim 17” with --claim 16--

In claim 32, line 1:
	Replace “claim 17” with --claim 16--

	Cancel claim 34.

In claim 35, line 1:
	Replace “claim 17” with --claim 16--


Allowable Subject Matter
Claims 16, 18-33, and 35 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claim 16 is allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claim 16, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626